Citation Nr: 0918889	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  99-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an excision of an osteoma of 
the left iliac crest, including lateral femoral cutaneous 
neuropathy.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from May 1944 to February 
1946.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision.

In December 2000, the veteran testified in support of his 
claim at a Board hearing held in Washington D.C.  In February 
2001 and March 2003, the Board remanded this claim to the RO 
for additional development.  

In February 2005, the RO assigned an increased rating of 10 
percent to the Veteran's service-connected disability that 
had previously been rated zero percent disabling.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In June 2005, the Board denied entitlement to an evaluation 
in excess of 10 percent for the service-connected disability.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court vacated and remanded the case to the Board for action 
consistent with its June 2007 memorandum decision.


FINDINGS OF FACT

1.  The residual scar resulting from the excision of an 
osteoma from the left iliac crest is manifested by no more 
than tenderness.  

2.  The residual lateral femoral cutaneous neuropathy 
resulting from the excision of an osteoma from the left iliac 
crest is manifested by no more than mild to moderate 
paralysis of the external cutaneous nerve of the thigh.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
scar resulting from an excision of an osteoma from the left 
iliac crest have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2001, 
2008).

2.  The criteria for entitlement to a separate zero percent 
disability evaluation for the Veteran's service-connected 
lateral femoral cutaneous neuropathy resulting from the 
excision of an osteoma from the left iliac crest have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 38 C.F.R. § 4.124a, Diagnostic Code 8529 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the claim, 
such error was harmless given that this case has been pending 
for many years and the Veteran has had the opportunity to 
learn about disability ratings.  Moreover, he has never 
challenged the effective date matters.  Regarding the 
separate evaluation granted for neurological damage, he will 
have the opportunity to appeal any effective date assigned.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  The Veteran was provided VCAA notice in August 
2001 and May 2004 that included information regarding the 
Veteran's and VA's responsibility as to obtaining evidence 
and regarding the information required to establish his 
claim.

The VCAA duty to notify has not been satisfied with respect 
to the elements contained in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra. ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, id.  The Board notes that the United 
States Supreme Court (Supreme Court) invalidated the Federal 
Circuit's rigid criteria regarding prejudicial error and 
suggested a more common sense approach that also requires a 
claimant to specify in which way a notice error might have 
caused harm.  Shinseki v. Sanders, 556 U.S. ___ (2009)

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
nature of the Veteran's appeal reflects an understanding of 
the rating criteria to include those associated with 
dermatologic and neurologic disorders and regarding the right 
to separate ratings in certain situations.  Id.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA treatment records, and private medical records.  
The Veteran was also afforded several VA medical examinations 
in connection with the claim, and he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the Veteran nor his attorney has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran's service-connected residuals of an excision of 
an osteoma of the left iliac crest, including lateral femoral 
cutaneous neuropathy, have been rated 10 percent disabling 
under the provisions of Diagnostic Code 7804.  38 C.F.R. 
§ 4.118.  

Effective August 30, 2002, the criteria for rating skin 
disabilities, which include scars evaluated under Diagnostic 
Code 7804, were amended.  See 67 Fed. Reg. 49,590 (July 31, 
2002).

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the Veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the Federal Circuit as well as legal precedent of VA's 
General Counsel.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) and VAOPGCPREC 7-03. Now, the revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See also 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC. 3-2000.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which were not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  Under 
Diagnostic Code 7804, a 10 percent evaluation was assignable 
for scars that were superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001).  The 10 percent evaluation was to be assigned 
when the requirements were met even though the location may 
have been on the tip of a finger or toe, and the evaluation 
was not to exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
(2001).  Under Diagnostic Code 7805, other types of scars 
were to be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2008).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2008).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2008).  Under 
Diagnostic Code 7804, a 10 percent evaluation is assignable 
for scars that are superficial and painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) 
(2008).  Under Diagnostic Code 7805, other types of scars 
will be rated based on limitation of function of affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The RO has also considered whether the veteran is entitled to 
an increased evaluation under Diagnostic Code 5019 or 8529, 
the former by analogy.  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2008).

Diagnostic Code 5019, provides that bursitis should be rated 
based on limitation of motion of the affected parts, as 
arthritis, degenerative, except gout, which is to be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5019 (2008).

Diagnostic Code 8529, which governs ratings of diseases of 
the peripheral nerves, or more specifically, the external 
cutaneous nerve of the thigh, provides that a noncompensable 
(0 percent evaluation) evaluation is assignable for mild to 
moderate paralysis of the external cutaneous nerve of the 
thigh.  A 10 percent evaluation is assignable for severe to 
complete paralysis of the external cutaneous nerve of the 
thigh.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2008).

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

During service, the Veteran noticed a growth on his left 
ilium.  X-ray studies confirmed an osteo-chondromatous growth 
arising from the crest of the ilium.  According to a June 
1946 report of VA hospitalization, the Veteran thought 
nothing about this condition until after discharge, when he 
twice bumped his hip and then began to notice that the growth 
was increasing in size and causing pain.  This condition 
necessitated hospitalization in May 1946, during which the 
Veteran had the growth excised.  Following this surgery, 
beginning in July 1947, the Veteran complained of pain at the 
site of the scar.

In September 1950, the Veteran was involved in an automobile 
accident, which caused, in part, a dislocation of his 
posterior left hip and a fracture of the posterior lip of his 
left acetabulum.  The Veteran's injuries necessitated 
surgery.  Thereafter, the Veteran began to report additional 
complaints with regard to his hip, including dull, aching 
pain, numbness in the hip area, and a tendency for the left 
leg to give out on lifting.  X-ray studies conducted in 
November 1951 revealed arthritic changes around the 
acetabulum.

Following the accident, physicians noted various left hip 
findings, including a scar, limited motion, pain in the left 
hip, atrophy on the left, and tenderness in the area of the 
left iliac crest, which they attributed to either the 
excision of the osteoma or the left hip injury sustained 
during the car accident.  On occasion, physicians did not 
specify which symptomatology was due to the excision and 
which symptomatology was due to the accident.

During a VA examination conducted in November 1965, a VA 
examiner specifically referred to the Veteran's service-
connected disability and noted a six inch, well-healed, 
nontender scar over the posterior aspect of the left iliac 
crest, no muscle herniation at the site, no surgical absence 
of the posterior aspect of the left iliac crest, no chronic 
draining sinus or fistula, and no inflammation of the 
surrounding soft tissues.

In May 1966, T.H. Vinke, M.D. found that residuals of the 
Veteran's left hip dislocation were producing very definite 
permanent disability while the removal of the osteoma was 
producing no disability.

In 1975, the Veteran underwent a total left hip replacement.  
During subsequent outpatient visits beginning in 1978, 
private evaluations conducted in June 1986 and July 1986, and 
a VA examination conducted in 1992, physicians noted that the 
Veteran had a left hip joint prosthesis and degenerative 
joint disease of the left hip. They also noted a scar over 
the left iliac crest, a limp, leg length difference, hip 
pain, and hyperesthesia on the lateral side of the pelvis.  
Most often, they specifically attributed the left hip pain to 
the total left hip replacement.  Occasionally, however, they 
did not discuss the etiology of the Veteran's left hip 
symptoms, or they attributed the symptoms to "old injuries."  
In August 1994, the Veteran was hospitalized for, in part, 
left leg pain.  Testing showed a bulging mass at the left 
posterior pelvis and multiple nodular lesions of the 
buttocks.  On discharge, the physician did not associate 
these findings with the excised osteoma.

In November 1996, the Veteran filed a claim for an increased 
evaluation for his service-connected left hip disability.  He 
asserted that this disability had worsened during the past 
several years and was causing severe aches and pain in the 
hip.

The RO afforded the Veteran a VA peripheral nerves 
examination in January 1997.  On that date, the Veteran 
reported numbness, tingling, and pain since the 1946 surgery.  
The examiner noted left hip pain, weakness, limited motion, 
and arthritic changes.  He diagnosed a benign osteoma of the 
left hip removed in 1946 and a total left hip replacement in 
1975.  The examiner did not specify whether the hip pain, 
weakness, limited motion and/or arthritic changes were due to 
removal of the osteoma or the hip replacement.

The RO also afforded the Veteran a VA hip examination in 
January 1997, during which he reported that he felt pain in 
his left hip daily and walked with a limp.  The examiner 
confirmed such a limp and indicated that the Veteran had 
difficulty getting up and standing on his feet for a long 
period of time.  The examiner noted limited range of motion 
of the left hip, crepitus with movement of the left hip, 
fatigue with walking and standing, weakness in the left leg, 
a limp, and two large scars on the left hip, one from the 
osteoma excision and the other from the left hip replacement.

Radiologic studies of the hip performed in February 1997 
showed a total left hip prosthesis in good and stable 
position.  X-ray studies of the hip conducted in March 1999 
showed post-surgical changes with adequate placement of a 
left hip prosthesis and residual heterotopic ossification.  
That month, during an outpatient treatment visit, the Veteran 
indicated that his left hip problems were worsening.  Based 
on additional X-ray study evidence, a physician noted a 
markedly loose acetabulum with mild to moderate degenerative 
changes.  He indicated that the Veteran's complaints were due 
to degenerative joint disease of the lumbar spine, rather 
than his loose total hip arthroplasty.  This view was 
restated during subsequent VA outpatient treatment visits in 
1999.  In November 1999, a physician again noted degenerative 
arthritis of the left hip, status post total hip arthroplasty 
in 1975.

The Veteran underwent another VA examination in October 2001, 
at which time he reported that, since his surgery in 1946, he 
had experienced a tender scar and pain, cold and numbness in 
the left leg and hip.  He indicated that he believed that the 
incision, which was made above the hip joint, was causing 
poor circulation and weakness and necessitating a change in 
the way in which he was walking and standing.  Cold, damp 
weather allegedly exacerbated the Veteran's pain while 
sitting down and resting decreased the pain.  The Veteran 
also reported that prior to 1950, when he was involved in a 
car accident, his hip pain had almost abated.  After the 
accident, however, it returned and his left leg and hip 
became weak and often buckled.  In 1975, his symptoms 
allegedly required a left total hip replacement.  The Veteran 
noted that since that surgery, he had been using a cane to 
ambulate and corrective shoes for leg length discrepancy.  
The examiner noted that the veteran walked with a limp, used 
a cane, had atrophy of the left quadriceps and hamstrings, a 
well-healed 13-centimeter scar running diagonally across the 
proximal greater trochanter of the left hip, a 22-centimeter 
vertical scar that intersected the 13-centimeter scar, 
gluteal atrophy, tenderness to palpation over both scars, no 
drainage or discharge, abduction of the left hip to 26 
degrees, adduction of the left hip to 20 degrees, extension 
of the left hip to approximately 10 degrees and flexion of 
the left hip to approximately 64 degrees.  An X-ray study of 
the left hip showed status post left hip arthroplasty with 
mild protrusion acetabula.  The examiner diagnosed status 
post osteoma and left total hip replacement.  He commented 
that the Veteran was symptomatic and had some functional 
impairment.

In November 2002, Christopher Reyes, M.D. who initially saw 
the Veteran that month noted a history of an osteoma on the 
left hip, status post replacement, and a car accident 
resulting in a left hip fracture.  He commented that the 
Veteran's left hip symptoms could be due to either the 
osteoma surgery or the accident.

In May 2003, the Veteran underwent VA peripheral nerves, 
scars and joints examinations.  Prior to these examinations, 
the examiners were asked to address whether residuals of the 
Veteran's osteoma excision included a tender and painful scar 
and/or nerve entrapment resulting in lower extremity problems 
and/or disability of the feet and back.  The examiners were 
also asked to disassociate residuals of that excision from 
residuals of other left hip surgery.  The examiners complied 
after conducting extremely comprehensive examinations based 
on a complete review of the record, including the veteran's 
reported medical history.

During the VA joints examination, the examiner indicated that 
the pain the Veteran experienced in the left iliac crest, 
which was noted as early as 1947, was more likely than not 
related to the osteoma excision.  The examiner explained that 
with this type of excision, there is interruption and/or 
scarring of the nerves extending over the iliac crest and 
supplying sensation to the anterior portion of the left hip 
area.  Such interruption or scarring would cause local pain 
in the area of the skin in the front of the left hip and 
decreased sensation but would not cause radiation down the 
leg below the knee.  The examiner indicated that the Veteran 
might have had a limp following the excision due to weakness 
of the muscles attached to the left iliac crest, but the left 
hip pain, progressive limp and osteoarthritis that was noted 
following the 1950s accident was a result of the fracture 
dislocation.  He also indicated that the need for a total hip 
replacement resulted from the accident and that the 
shortening of the left leg, the progressive pain after 1950, 
and the total hip replacement were not related to the osteoma 
excision.  The examiner identified orthopedic impairments 
related to the left lower extremity, which were due to the 
car accident and the total hip replacement, but not the 
osteoma excision, including shortening of the left lower 
extremity, traumatic arthritis, pain, a limp, and back 
symptomatology.  He then indicated that there was slightly 
decreased sensation or numbness distal to the iliac crest 
scar that resulted from the osteoma excision, but which was 
not functionally disabling.  He commented that there was no 
lower extremity disability, including involving the left 
foot, or back disability associated with the osteoma 
excision.  The examiner diagnosed: osteoma, left iliac crest, 
treated in 1946 with no recurrence; post-traumatic 
osteoarthritis, left hip, following fracture dislocation of 
the left hip in 1950, treated with total hip replacement; and 
leg length discrepancy, left leg, secondary to hip fracture 
dislocation and total hip replacement.

During the VA scars examination, an examiner noted two 
surgical scars on the left hip, one associated with the 
osteoma excision, the other associated with the hip 
replacement.  He indicated that the former scar was 15 
centimeters in length, flat, located along the iliac crest, 
and well healed with no signs of vascular insufficiency, and 
it caused no pain.  He noted that the scar did not appear 
deep and that there was no anesthesia or dysesthesia in the 
area, no adherence to underlying tissue, normal surrounding 
skin texture, no range of motion difficulties associated with 
the scar, and no keloidal areas.  The examiner diagnosed 
well-healed post surgical scars of the left hip.  He 
commented that the Veteran's complaints of pain, numbness, 
and cold were not from the scars, but may be due to 
subcutaneous nerve damage with questionable reflex 
sympathetic dystrophy.  He deferred to the orthopedic and 
neurological examiners regarding this matter.

During the VA peripheral nerves examination, the examiner (a 
board certified neurologist) noted decreased sensation along 
the lateral aspect of the left thigh, in the territory of the 
lateral femoral cutaneous nerve, at the point where the nerve 
emerges from the deep fascia, and along the crest of the 
ilium.  He indicated that this symptom, which was 
nondisabling, but affecting an annoying area, was probably 
the consequence of the osteoma excision.  The examiner 
explained that the nerve was either trapped in the suture of 
the scar or directly injured as a result of handling.  He 
further explained that the lateral femoral cutaneous nerve 
sustained injury easily and that trauma to this nerve 
resulted in the Veteran's sensory disorder, which was a minor 
annoyance.  The examiner noted other neurological symptoms, 
including a missing ankle reflex, sensory disturbances in the 
outer lower calf and two toes, and independent radiculopathy 
in the lumbar spine, but he attributed these symptoms to 
degenerative disease of the spine.  He indicated that there 
was no reason to believe that the osteoma excision was 
responsible for the spine condition.  He diagnosed: status 
post excision, osteoma left anterosuperior iliac spine and 
adjacent area, with residual lateral femoral cutaneous 
neuropathy; status post acetabular fracture and posterior hip 
dislocation with secondary traumatic arthritis treated with 
total hip replacement; and degenerative disease of the lumbar 
spine with anterolisthesis of L4-5 and presumptive joint 
instability and compression of the first sacral root with 
loss of ankle reflex and paresthesias along the outer margin 
of the foot, including the fourth and fifth toes.

An X-ray study of the left hip taken in May 2003 showed a 
mild protrusion in the acetabulae.  The radiologist indicated 
that the changes were related to the left hip arthroplasty.

Since the May 2003 VA examinations, the Veteran has continued 
to receive VA outpatient treatment for left hip complaints.  
During treatment visits, multiple physicians confirmed left 
hip discomfort and leg length discrepancy, did not attribute 
these findings to the osteoma excision, but rather to a loose 
acetabular component and impingement, and recommended a total 
left hip arthroplasty revision.

The above evidence establishes that residuals of the excision 
of an osteoma of the left iliac crest include tenderness and 
pain in the area of the left iliac crest scar and decreased 
sensation distal to the scar.  Although the most recent VA 
scars examination notes no symptomatology associated with the 
veteran's scar, there is other, less recent evidence of 
record noting tenderness and pain in the area of the scar.  
These residuals warrant a 10 percent evaluation under both 
the former and revised criteria for evaluating scars.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001, 2008).  They do 
not warrant an evaluation in excess of 10 percent under any 
other provision governing the evaluations of scars, however, 
as the postoperative scar does not exceed 12 square inches or 
77 square centimeters, or cause limitation of function of any 
other part.

The next question before the Board is whether the service-
connected residuals warrant a separate disability evaluation 
under 38 C.F.R. § 4.124, Diagnostic Code 8529.  According to 
medical professionals, the decreased sensation the Veteran 
experiences distal to his left iliac crest scar causes no 
orthopedic functional impairment and no more than a minor 
annoyance neurologically.  The neurologic manifestations of 
the Veteran's service-connected disability are, nonetheless, 
separate and apart from the scarring resulting from the 
injury.  Indeed, the May 2003 dermatologic examiner indicated 
that the sensations described by the Veteran did not emanate 
from the surgical scar.  Rather, the evidence indicates that 
the Veteran's complaints are related to neurological damage 
caused by the osteoma excision.  As such, separate 
evaluations must be given regarding the dermatologic and 
neurological manifestations of the Veteran's service-
connected disability.  See 38 C.F.R. § 4.25; Esteban, supra.  
The record reflects that damage to the external cutaneous 
nerve of the veteran's left thigh is wholly sensory and 
causes no more than mild incomplete paralysis.  Thus, under 
Diagnostic Code 8529, the Board finds that a separate zero 
percent evaluation is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8529.

Medical professionals have ruled out a relationship between 
the remainder of the veteran's left hip symptoms and his 
service-connected left hip disability.  Accordingly, the 
Board need not evaluate that disability under any other 
scheduler provision to include Diagnostic Code 5019.  

The Board notes that in November 2002, a private physician 
linked the Veteran's left hip symptoms to either the osteoma 
excision or the 1950 car accident; however, the Board accords 
this opinion no evidentiary weight.  First, it is based 
solely on the incomplete medical history provided by the 
Veteran.  Second, it is not based on a review of the record 
or supported by rationale.  The Board reminds the Veteran 
that VA decision makers have discretion to accept or reject 
pieces of evidence provided that sufficient reasons and bases 
are set forth explaining such actions.  Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992).

The medical professionals of record who ruled out such a 
relationship conducted a thorough review of the record, 
referred to all of the medical documents the Veteran attached 
to his written statements, acknowledged and tracked the 
Veteran's left hip complaints following the 1946 osteoma 
excision and continuing after the 1950 and 1975 accident and 
surgeries, and concluded that, other than tenderness and pain 
in the area of the left iliac crest scar and decreased 
sensation distal to the scar, no other left hip 
symptomatology results from the osteoma excision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran's disability picture is 
contemplated by the rating schedule.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.


ORDER

An evaluation in excess of 10 percent for the residual scar 
resulting from the excision of an osteoma from the left iliac 
crest is not warranted.  

A separate noncompensable evaluation for the residual lateral 
femoral cutaneous neuropathy resulting from the excision of 
an osteoma from the left iliac crest is granted.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


